Name: 98/539/EC, ECSC, Euratom: Commission Decision of 7 September 1998 updating the amounts specified in the Regulation laying down detailed rules for the implementation of the Financial Regulation (notified under document number C(1998) 2581)
 Type: Decision
 Subject Matter: public finance and budget policy;  prices;  budget;  EU finance;  management
 Date Published: 1998-09-12

 Avis juridique important|31998D053998/539/EC, ECSC, Euratom: Commission Decision of 7 September 1998 updating the amounts specified in the Regulation laying down detailed rules for the implementation of the Financial Regulation (notified under document number C(1998) 2581) Official Journal L 252 , 12/09/1998 P. 0067 - 0067COMMISSION DECISION of 7 September 1998 updating the amounts specified in the Regulation laying down detailed rules for the implementation of the Financial Regulation (notified under document number C(1998) 2581) (98/539/EC, ECSC, Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty establishing the European Coal and Steel Community,Having regard to the Treaty establishing the European Atomic Energy Community,Having regard to Commission Regulation (Euratom, ECSC, EC) No 3418/93 of 9 December 1993 laying down detailed rules for the implementation of certain provisions of the Financial Regulation of 21 December 1977 (1), amended by Decision 97/594/EC, ECSC, Euratom (2), and in particular Article 145 thereof,Whereas the European consumer price index (ECPI) was 98,6 in December 1995 and 100,7 in December 1996;Whereas Article 1 of Decision 97/594/ECSC, EC, Euratom should be corrected to show that the ECU 98 700 threshold above which the powers of the ACPC (JRC) take effect for equipment and supply contracts not of a scientific or technical nature (Article 110, second indent point (b) of Regulation (Euratom, ECSC, EC) No 3418/93) also applies to scientific and technical equipment and to R& TD works contracts (Article 110, first indent),HAS DECIDED AS FOLLOWS:Article 1 The fixed amounts specified in the Regulation laying down detailed rules for the implementation of certain provisions of the Financial Regulation are updated as follows with effect from 1 January 1998:>TABLE>Article 2 In Article 1 of Decision 97/594/EC, ECSC, Euratom the reference to 'Article 110, second indent point (b)` is amended to read 'Article 110, first indent and second indent point (b)`.Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.The Commission's Accounting Officer shall communicate this Decision to the other Community institutions and bodies.Done at Brussels, 7 September 1998.For the CommissionErkki LIIKANENMember of the Commission(1) OJ L 315, 16. 12. 1993. In accordance with Article 149, Regulation (Euratom, ECSC, EC) No 3418/93 entered into force on 1 January 1994.(2) OJ L 239, 30. 8. 1997, p. 54.